COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Azhar M. Chaudhary v. Victoria A. Mora and Kristie R. Salter

Appellate case number:    01-21-00352-CV

Trial court case number: 18-DCV-254442

Trial court:              434th District Court of Fort Bend County

       On November 30, 2021, appellant filed a motion for extension of time to file its brief,
claiming that he did not have access to court files and asked for an extension until December 6,
2021. The Court granted the motion on November 30, 2021, but appellant filed its brief the same
day. The Court set appellees’ brief due on December 30, 2021.
        On December 29, 2021, appellant filed a motion for leave to file an amended brief, together
with its amended brief. Appellees filed a response opposing the motion for leave.
      The Court grants the motion for leave and orders the amended brief filed as of today.
The Court sua sponte grants appellees a 30-day extension to file their brief.
       It is so ORDERED.

Judge’s signature: ____Justice Peter Kelly_____________________
                    Acting individually  Acting for the Court


Date: _December 29, 2021_______